EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 93 to Registration Statement No. 2-27962 on Form N-1A of our reports dated January 15, 2009, relating to the financial statements and financial highlights of Eaton Vance Enhanced Equity Option Income Fund and Eaton Vance Risk-Managed Equity Option Income Fund (the Funds), appearing in the Annual Report on Form N-CSR of Eaton Vance Special Investment Trust for the year ended November 30, 2008, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts March 25, 2009
